

AMENDMENT TO LEASE


This Amendment to Lease is entered effective as of December 1, 1995, between Q &
F REALTY, LLC, a Tennessee limited liability company ("Q & F Realty") and U.S.
XPRESS ENTERPRISES, INC., a Nevada corporation ("Enterprises"):


WITNESSETH:


WHEREAS, by that certain Lease dated January 28, 1994, between Enterprises, as
lessee, and Patrick E. Quinn and Max L. Fuller, as lessors (the "Lease"),
Enterprises has leased certain real property and improvements situated in the
County of Whitfield, State of Georgia, as more particularly described on
Attachment A, attached hereto and incorporated herein by reference (the
"Premises"); and


WHEREAS, effective as of August 31, 1995, Patrick E. Quinn and Max L. Fuller
conveyed the Premises to Q & F Realty; and


WHEREAS, effective as of August 31,1995, Enterprises, Patrick E. Quinn, Max L.
Fuller, and Q & F Realty entered into that certain Assignment of Lease and
Estoppel Agreement, wherein the rights and duties of the lessor to the Premises
were transferred to Q & F Realty, and all obligations of Patrick E. Quinn and
Max L. Fuller were discharged and released; and


WHEREAS, effective as of the date set forth above, Q & F Realty and Enterprises
desire to amend the Lease in order to amend the amount of rental payments due
under the Lease.


NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by both parties, the parties agree as follows:


1.  Paragraph 3 of the Lease shall be amended by decreasing the current rental
amount to Fifteen Thousand Fifteen Dollars ($15,015.00) per month.


All other provisions of the Lease shall remain as written.


IN WITNESS WHEREOF, the parties have caused this Amendment to Lease to be
executed by their duly authorized representatives.


Q & F Realty, LLC,
a Tennessee limited liability company


By:    /s/ Patrick E. Quinn
Patrick E. Quinn


By:    /s/ Max L. Fuller
Max L. Fuller


U.S. Xpress Enterprises, Inc.,
a Nevada corporation
By:    /s/ Patrick E. Quinn
Patrick E. Quinn
President
